Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 04/14/2022 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerekes (WO 01/28728).
Regarding claim 1, Kerekes teaches a wire feeder (Fig. 1) for a welding system (page 9, lines 7-10), comprising: a drivestand (house part; Fig. 1) including a lower feed roll (feed roll; Fig. 1); an upper feed roll (pinch roll; Fig. 1) selectively positionable adjacent to the lower feed roll (as shown in Fig. 1), the upper feed roll and the lower feed roll being configured to receive a wire therebetween (abstract); a motor (as shown in Fig. 1 below) including an output motor shaft (inherently present to drive the feed roll), the lower feed roll being rotatably connected to the output motor shaft (page 5, lines 12-13); a connecting arm (pressure arm; Fig. 1) attached to the upper feed roll (as shown in Fig. 1), the connecting arm being rotatably attached to the drivestand at a first end (as shown in Fig. 3), the connecting arm operable to selectively position the upper feed roll with respect to the lower feed roll (as shown in Fig. 3); an arm (fixing arm; Fig. 1) pivotably attached to the connecting arm at a second end opposite from the first end (as shown in Fig. 3), the arm further coupled to the motor (the fixing arm is coupled to the motor thru the carrying body or house part; as shown in Fig. 1); wherein the arm and the connecting arm are configured to draw the upper feed roll towards the lower feed roll in response to a torque being applied by the motor (as shown in Fig. 1; page 3, lines 19-22), such that the upper feed roll and the lower feed roll are configured to generate a clamping force for the wire (page 3, lines 5-10); and wherein the clamping force is proportional to a torque of the motor (once in the closed position).

[AltContent: textbox (Drivestand pivot point )][AltContent: arrow][AltContent: textbox (Motor)][AltContent: arrow]
    PNG
    media_image1.png
    499
    671
    media_image1.png
    Greyscale


Regarding claim 2, Kerekes teaches the wire feeder as set forth above, wherein the clamping force is automatically generated by the torque, in response to overcoming friction resistance of the wire in the welding system (page 3, lines 19-22; page 3, lines 5-10). 
Regarding claim 3, Kerekes teaches the wire feeder as set forth above, wherein the clamping force automatically generated by the torque provides a force on the wire being fed through the system (page 3, lines 19-22; page 3, lines 5-10).
Regarding claim 4, Kerekes teaches the wire feeder as set forth above, wherein in an open position the connecting arm at the second end is rotated to a position via movement of the arm (by disengaging the fixing arm from the pressure arm; as shown in Fig. 3), such that the upper feed roll is separated from the lower feed roll (as shown in Fig. 3).
Regarding claim 7, Kerekes teaches the wire feeder as set forth above, wherein the connecting arm is rotatably coupled to the drivestand at a drivestand pivot point (as shown in Fig. 1 above).
Regarding claim 8, Kerekes teaches the wire feeder as set forth above, wherein the connecting arm is rotatably coupled to the drivestand at a drivestand pivot point (as shown in Fig. 1 above), such that the movement of the connecting arm is further constrained by the drivestand pivot point (as shown in Fig. 1 above).
Regarding claim 9, Kerekes teaches the wire feeder as set forth above, wherein the connecting arm includes a first side, a second side, and a surface therebetween, forming a pocket such that the upper feed roll is disposed within the pocket (as shown in Fig. 3 below).
[AltContent: textbox (Pocket)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First side)][AltContent: textbox (Second side)][AltContent: arrow]
    PNG
    media_image2.png
    500
    782
    media_image2.png
    Greyscale


Regarding claim 10, Kerekes teaches the wire feeder as set forth above, wherein the connecting arm includes coaxial apertures in the first and second side surfaces such that the upper feed roll is rotatably coupled to the connecting arm via the apertures (as shown in Fig. 3).
Regarding claim 14, Kerekes teaches the wire feeder as set forth above, wherein the lower feed roll is configured to rotate in a clockwise direction in response to the torque being applied by the motor (as shown in Fig. 1, the wire is introduce from the inlet opening and thru the wire lead-in, therefore, the lower roll is rotated in a clockwise direction to move the wire from the inlet opening thru the wire lead-in).
Regarding claim 15, Kerekes teaches the wire feeder as set forth above, wherein the upper feed roll is configured to rotate in a counterclockwise direction in response to the torque being applied by the motor via the arm and the connecting arm (when in the closed position of the fixing and connecting arms, the upper feed roll will rotate in a counterclockwise direction in response to the torque being applied by the motor thru the lower feed roll and the pressure applied by the fixing and pressure rolls).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kerekes in view of Evans (US 2016/0129522).
Regrading claim 11, Kerekes teaches all the elements of the claimed invention as set forth above, except for explicitly disclosing, wherein at least one of the upper feed roll and the lower feed roll include a groove for receiving the wire.
Evans teaches a wire feeder (1) wherein the lower feed roll (30) includes a groove (60, 62; Fig. 11) for receiving the wire (p.0044).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the lower feed roll of Kerekes, with Evans, by providing a groove in the lower feed roll for receiving the wire, for the advantages of avoiding deforming the wire and for providing a wire guide during wire feeding.
Regarding claim 12, Kerekes teaches all the elements of the claimed invention as set forth above, except for explicitly disclosing, wherein the upper feed roll is flat and the lower feed roll includes a groove for receiving the wire.
Evans teaches a wire feeder (1) wherein the upper feed roll (18) is flat (p.0045; Fig. 13) and the lower feed roll (30) includes a groove (60, 62; Fig. 11) for receiving the wire (p.0044).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the upper and lower feed rolls of Kerekes, with Evans, by providing a flat upper feed roll and a groove in the lower feed roll for receiving the wire, for the advantages of avoiding deforming the wire and for providing a wire guide during wire feeding.
Regarding claim 13, Kerekes and Evans combined teach the wire feeder as set forth above, wherein the groove is sized to correspond to a size of wire, such that the upper feed roll and the lower feed roll are individual to the wire size (Evans; p.0044-0045).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerekes in view of Kim (KR 20160054274).
Regarding claim 16, Kerekes teaches all the elements of the claimed invention as set forth above, except for, wherein the lower feed roll is configured to rotate in a counterclockwise direction in response to the torque being applied by the motor.
Kim teaches a wire feeder wherein the motor (31) can be provided with normal (forward) or reverse rotation (p.0049), therefore moving one of the rollers (34, 35) in a counterclockwise direction and the other roller in a clockwise direction (Fig. 4).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the motor of Kerekes, with Kim, by providing a motor capable of reverse rotation, to be able to retract the wire if needed.
Regarding claim 17, Kerekes and Kim combined the wire feeder as set forth above, wherein the upper feed roll is configured to rotate in a clockwise direction in response to the torque being applied by the motor via the arm and the connecting arm (Kim, when viewed in combination with Kerekes; p.0049).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter on claims 5 and 6 is indicated because the prior art of record does not show or fairly suggest a wire feeder comprising a linkage rotationally coupled to a motor mount of the motor at a second pivot point, and wherein the arm is rotatably coupled to the connecting arm at a third pivot point, such that movement of the connecting arm is constrained by the first, second, and third pivot points as recited in claims 5 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2005/0016976, US 2009/0277890, US 9,931,706, US 2012/0248084 and US 2008/0067161.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        07/12/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761